DETAILED ACTION
This office action is a response to an application filed on 07/30/2021 in which claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
2.	The present application is being examined under the AIA  first inventor to file provisions.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claim(s) 1-4, 8-10, 12, 13-17, 19, 20 is/are rejected under 35 U.S.C. 103(a) being unpatentable over NTT DOCOMO (Title: T-ADS with dual registered UE; 3GPP TSG-SA WG2 Meeting #125, Gothenburg, Sweden; 22nd -26th January 2018) in view of KIM et al (US 2020/0275331 A1).

Regarding claim 1, NTT DOCOMO discloses a method comprising:
receiving a first request to establish an internet protocol multimedia subsystem session with a first device (page1 and page 2: Summary of change: “after receiving a T-ADS query (i.e. first request) from IMS, UDM/HSS queries the PGW-C/SMF to determine on which system (EPS or 5GS) the IMS PDU session is located (a PDU session to DNN= “IMS”); after that, UDM/HSS sends the T-ADS query only to the system where the IMS session is located. E.g. only the MME is queried if the IMS session is in EPS”, section 5.16.3.6), wherein the first device is dual registered to: a first network access supporting 5G core network connectivity; and a second network access supporting evolved packet core network connectivity and circuit switched network connectivity(Page1; Reason of Change: UE is dual registration to first network access 5G and second network access EPS), wherein the first device has connectivity to an internet protocol multimedia subsystem via either the first network access or the second network access (Page 1; Reason of change: “terminating domain selection for IMS voice when the UE is dual registered”);
determining first information corresponding to a network access connectivity selected from the first network access and the second network access through which the first device has internet protocol connectivity with the internet protocol multimedia subsystem (page 1 and page 2; Summary of change: “after receiving a T-ADS query from IMS, UDM/HSS queries the PGW-C/SMF to determine on which system (EPS or 5GS) the IMS PDU session is located (a PDU session to DNN = “IMS”)) and

NTT DOCOMO does not explicitly disclose the first network function contacts the second network function to retrieve the second information in response to receiving the second request.
KIM discloses the first network function contacts the second network function to retrieve the second information in response to receiving the second request. (paragraph [0114]; 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of determining 5G or EPS of NTT DOCOMO with the method obtaining access type information of KIM in order to provide traffic steering policies or service provider policies taught by KIM.

Regarding claim 2, NTT DOCOMO in view of KIM discloses the method of claim 1, wherein the first information is determined to decide whether the first request is to be sent to the first device via the first network access connectivity or via the second network access connectivity. (NTT DOCOMO; page 1 and page 2; Summary of change: “after receiving a T-ADS query from IMS, UDM/HSS queries the PGW-C/SMF to determine on which system (EPS or 5GS) the IMS PDU session is located (a PDU session to DNN = “IMS”); after that, UDM/HSS sends the T-ADS query only to the system where the IMS session is located, E.g. only the MME is queried if the IMS session is in EPS”; section 5.16.3.6)

Regarding claim 3, NTT DOCOMO in view of KIM discloses the method of claim 1, wherein the second information is determined to decide whether the first request is to be sent via the network access connectivity via circuit switched connectivity or packet switched connectivity. (NTT DOCOMO; page 2; section 5.16.3.6; the second information such as access type, RAT type is determined whether the first request T-ADS query from IMS is to be sent as voice over PS session or packet switched network)

Regarding claim 4, NTT DOCOMO in view of KIM discloses the method of claim 1, wherein the third information is determined based on the first information. (NTT DOCOMO; page 1; summary of change; MME (i.e. third information) is queried if the IMS session is in EPS (i.e. first information). UDM/HSS make the query for each SMF ID (i.e. third information))

Regarding claim 8, NTT DOCOMO in view of KIM discloses the method of claim 1, wherein the first device comprises a user equipment. (NTT DOCOMO; page 1 and page 2; UE or user equipment)

Regarding claim 9, NTT DOCOMO in view of KIM discloses the method of claim 1, wherein the second request comprises a request for terminating access domain selection information. (NTT DOCOMO; page 2; section 5.16.3.6: UDM/HSS make a query (i.e. the second request) that query or request is for terminating domain selection for IMS voice over packet switched or PS session )

Regarding claim 10, NTT DOCOMO in view of KIM discloses the method of claim 1, further comprising receiving a message comprising a terminating access domain selection in response to transmitting the second request. (NTT DOCOMO; page2; section 5.16.3.6; UDM/HSS make query (i.e. second request) to AMF and the AMF responds the information such as access type and whether or not IMS voice over PS session is 

Regarding claim 12, NTT DOCOMO in view of KIM discloses the method of claim 1, wherein the second network function comprises a mobility management entity, an access and mobility management function, or a combination thereof. (NTT DOCOMO; page 1; Summary of change: “after receiving a T-ADS query from IMS, UDM/HSS queries the PGW-C/SMF to determine on which system (EPS or 5GS) the IMS PDU session is located (a PDU session to DNN = “IMS”); after that, UDM/HSS sends the T-ADS query only to the system where the IMS session is located, E.g. only the MME (i.e. mobility management entity) is queried if the IMS session is in EPS”; section 5.16.3.6)

Regarding claim 13, NTT DOCOMO in view of KIM discloses the method of claim 1, wherein the first network function comprises a home subscriber server, a unified data management function, or a combination thereof.(NTT DOCOMO; page 1; Summary of change: “after receiving a T-ADS query from IMS, UDM/HSS queries the PGW-C/SMF to determine on which system (EPS or 5GS) the IMS PDU  session is located (a PDU session to DNN = “IMS”); after that, UDM/HSS sends the T-ADS query only to the system where the IMS session is located, E.g. only the MME is queried if the IMS session is in EPS”; section 5.16.3.6 wherein HSS is a home subscriber server)

Regarding claim 14, claim 14 is rejected for the same reason as set forth in claim 1.

Regarding claim 15, claim 15 is rejected for the same reason as set forth in claim 2.

Regarding claim 16, claim 16 is rejected for the same reason as set forth in claim 3.

Regarding claim 17, claim 17 is rejected for the same reason as set forth in claim 4.

Regarding claim 19, claim 19 is rejected for the same reason as set forth in claim 1.

Regarding claim 20, claim 20 is rejected for the same reason as set forth in claim 1.

5.	Claim(s) 5-7 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over NTT DOCOMO (Title: T-ADS with dual registered UE; 3GPP TSG-SA WG2 Meeting #125, Gothenburg, Sweden; 22nd -26th January 2018) in view of KIM et al (US 2020/0275331 A1) and Bouvet et al (US 2019/0327666 A1).

Regarding claim 5, NTT DOCOMO in view of KIM discloses the method of claim 1, NTT DOCOMO in view of KIM does not explicitly disclose the first information is determined from an access type included in a p access network information header of the first device.
Bouvet discloses the first information is determined from an access type included in a p access network information header of the first device.(paragraph [0082]; P access network information header is obtained from the registration message)


Regarding claim 6, NTT DOCOMO in view of KIM and Bouvet disclose the method of claim 5, wherein the access type indicates a type of core network. (NTT DOCOMO; page1; summary of change: EPS or 5G network)

Regarding claim 7, NTT DOCOMO in view of KIM and Bouvet the method of claim 6, wherein the type of core network comprises an evolved packet core network or a 5G core network. (NTT DOCOMO; page1; summary of change: EPS or 5G network)

Regarding claim 18, claim 18 is rejected for the same reason as set forth in claim 5.

6.	Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over NTT DOCOMO (Title: T-ADS with dual registered UE; 3GPP TSG-SA WG2 Meeting #125, Gothenburg, Sweden; 22nd -26th January 2018) in view of KIM et al (US 2020/0275331 A1) and Wang et al (US 2020/0120541 A1).

Regarding claim 11, NTT DOCOMO in view of KIM discloses the method of claim 9, NTT DOCOMO in view of KIM does not explicitly discloses the message comprises a Sh message.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method of determining 5G or EPS of NTT DOCOMO in view of KIM with the method of Wang in order to determine network element as per 3GPP standard taught by Wang.

Response To Arguments
7.	The applicant’s arguments have been carefully considered but moot. After amending the claims, the examiner applies new ground rejections. Therefore, the applicant’s arguments do not apply the current rejection.

Conclusion
8.	The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
Qiao et al. US 2020/0336517 A1 which discloses determining an access network for an IMS session based on T-ADS information.

9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

/A. M. A./
Examiner, Art Unit 2452

/THU V NGUYEN/Supervisory Patent Examiner, Art Unit 2452